NYSE Amex: GOK - A World of Opportunities, Revealed NYSE Amex: GOK - A World of Opportunities, Revealed EnerCom, Inc. London Oil & Gas Conference June 18, 2009 Investor Presentation NYSE Amex: GOK - A World of Opportunities, Revealed NYSE Amex: GOK - A World of Opportunities, Revealed 2 Forward-Looking Statements uThis presentation contains forward-looking statements. uAll forward-looking statements speak only as of the date of this presentation or,in the case of any document incorporated by reference, the date of thatdocument.
